Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 95-122 are pending and under consideration for patentability.

Information Disclosure Statement
The Information Disclosure Statements submitted on 16 March 2020, 29 October 2020, and 11 May 2021 (2) have been acknowledged and considered by the Examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 95-122 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,532,204. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite disposing midplane treatment electrodes over a super sagittal sinus of a patient and lateral treatment electrodes near the sagittal midplane of the skull and applying treatment currents between the electrodes in order to drive fluid from the subarachnoid space to the superior sagittal sinus.  To the extent that minor differences exist, especially in the dependent claims, in the exact number and placement of electrodes, as well as the fluid being affected by the currents and the condition being treated, the Examiner respectfully submits that such differences do not create a patentable distinction over the prior-issued patent.  

Claims 95-122 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,775,996. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite disposing midplane treatment electrodes over a super sagittal sinus of a patient and lateral treatment electrodes near the sagittal midplane of the skull and applying treatment currents between the electrodes in order to drive fluid from the subarachnoid space to the superior sagittal sinus.  To the extent that minor differences exist, especially in the dependent claims, in the exact number and placement of electrodes, as well as the fluid being affected by the currents and the condition being .  

Claims 95-122 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,616,221. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite disposing midplane treatment electrodes over a super sagittal sinus of a patient and lateral treatment electrodes near the sagittal midplane of the skull and applying treatment currents between the electrodes in order to drive fluid from the subarachnoid space to the superior sagittal sinus.  To the extent that minor differences exist, especially in the dependent claims, in the exact number and placement of electrodes, as well as the fluid being affected by the currents and the condition being treated, the Examiner respectfully submits that such differences do not create a patentable distinction over the prior-issued patent.  

Allowable Subject Matter
Claims 95-122 would be allowable if the nonstatutory double patenting rejections described above were overcome.  
The following is a statement of reasons for the indication of allowable subject matter.  The claimed indicated as containing allowable subject matter include the inventive features of using midplane and lateral treatment electrodes to apply treatment 
Stubbeman describes disposing treatment electrodes on the skull of a subject (figure 2B-1 and [0066] - [0067]) and activating control circuitry (206, 208) to apply one or more treatment currents between the electrodes ([0066] - [0067]). Stubbeman also suggests that the electrodes may be repositioned as desired, for example via servomotors 220 and 222 and a neuronavigation component 214. However, Stubbeman fails to disclose the mechanism of action of driving fluid from a subarachnoid space to the superior sagittal sinus.
Simon describes using non-invasive electrical stimulation for treatment of neurodegenerative disorders, including suggestion that clearance of fluid containing beta-amyloid from the patient's cortex provides advantageous benefits in the treatment of certain neurological disorders ([0082]). Although Simon provides motivation to clear this fluid from cortical areas, Simon also fails to disclose or suggest driving fluid from a subarachnoid space to the superior sagittal sinus of the patient's brain. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792